DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: The amendment of the Paragraph 0026 of the Specification is inconsistent with the recited limitations of claim 1, which is the intended basis for the changes in the disclosure. 
Previously, Response on 24 January 2022, the Applicant has submitted an amended Paragraph 0026 and 0028 of the Specification. The Applicant has incorrectly indicated in amended Paragraph 0026 that the feature with numeral “13” (correctly shown in the replacement drawing Fig. 1(c)) is “an exterior powder enclosure”. 
Base on the replacement drawing Figure 1(c), the featured numeral “13” is the non-metallic thermally conductive enclosure conforming the surface of cap sealing inductor 12 and not an exterior powder enclosure. According to the replacement drawing Fig. 1(c), numeral 13 does not enclose the powder 14 and should not be associated with heat exchange array 16 in the last portion of Paragraph 0026.
The “exterior powder enclosure”, which is not provided or indicated or assigned a numeral number in the drawing, should provide (according to claim 1) the indirect contact of the heat exchange array 16 with the thermally conductive powder 14. The non-metallic thermally conductive enclosure 13 provides the indirect contact of the cap sealing inductor 12 with the thermally inductive powder 14. See Figure 1(c) below.

    PNG
    media_image1.png
    594
    790
    media_image1.png
    Greyscale

Recently, Response dated 29 September 2022, the feature of numeral “13” of the replacement drawing Figure 1 (c) submitted on 24 January 2022 has been deleted in the newly amended Paragraph 0026 (29 September 2022) of the Applicant’s Specification. See the copy of amended Paragraph 0026 below.

    PNG
    media_image2.png
    552
    735
    media_image2.png
    Greyscale

The newly amended Paragraph 0026 (29 September 2022) now indicated numeral “14” as the “non-metallic thermally conductive enclosure conforming the surface of cap sealing inductor 12”. This is in conflict with the replacement drawing of Figure 1(c) which shows numeral “13” as the “non-metallic thermally conductive enclosure conforming the surface of cap sealing inductor 12”. The recently amended Paragraph 0026 submitted on 29 September 2022 also has a conflicting indication that numeral “14” is the “thermally conductive powder” and the “non-metallic thermally conductive enclosure that conforms the surface of the cap sealing inductor 12”. 
The Applicant has to verify that these changes are correct. The same is true with the amended Paragraph 0028 (submitted on 24 January 2022), to establish consistency with the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terano [U.S. Patent No. 6713735] in view of Landfors [U.S. Patent No. 4251713] and Kurokawa [U.S. Patent No. 5455457].
Regarding claim 1, Terano discloses a cap sealing electric inductor assembly (e.g., 20, column 2, lines 55-60, Figures 1-6) comprising: 
a cap sealing electric inductor (e.g., 31 with core 32, column 3, lines 32-33, Fig. 3-6);
a thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b))  configured for encasing the cap sealing electric inductor either by a direct contact of the thermally conductive material 39 with the an outer surface area of the cap sealing electric inductor 31 or by an indirect contact with the thermally conductive material 38 (core 32 in between) in a non-metallic thermally conductive enclosure (e.g., 34, 36, column 3, lines 53-67, Fig. 3) conforming to the outer surface area of the cap sealing electric inductor (e.g., thermal conductive material 39 on coil 31 or thermally conductive material 38 on outer surface of core 32 with inductor 31); and
a heat exchanger array (e.g., 40, column 4, lines 35-39, Figure 3, 8) either in a direct heat transfer contact (e.g., portion 42 directly in contact with thermally conductive material 38 without the use of plate 35, column 4, lines 23-24) or an indirect heat transfer contact (e.g., indirect contact with material 38 if plate 35 is used) with the thermally conductive material, the heat exchanger array configured to transfer heat generated by an electrical operation of the cap sealing inductor from the thermally conductive material to ambient (column 4, lines 60-62).
Terano discloses the instant claimed invention discussed above except for the thermally conductive material being a  powder having a thermal conductivity greater than 30 W/m*K, and the thermally conductive powder configured to withstand cracking during heat transfer.
Landfors discloses a thermally conductive powder 35 (column 3, lines 50-55) in direct contact with the surface of coil 34 and thermally conductive powder 35 configured to withstand cracking during heat transfer (e.g., the powder 35 is able to withstand temperature of 1500 ◦F or higher inside a sheath 33 that is pressed against a metal surface for an efficient transfer of heat, see column 4, lines 1-8, 46-47 and 55-58, Fig. 3). The powder 35 can therefore withstand cracking during heat transfer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to embed a coil as taught by Landfors to the cap sealing electric inductor of Terano to provide the coil with electrically insulating material having a high thermal conductivity and have the flexibility to conform with the shape of the enclosure for an efficient heat transfer.
Kurokawa discloses a thermally conductive material (e.g., magnesium oxide) having a thermal conductivity greater than 30 W/m*K [Col. 4, Lines 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermally conductive material having a thermal conductivity greater than 30 W/m*K as taught by Kurokawa to the structure of Terano in view of Landfors to provide the coil device with an insulating material that has a high thermal conductivity to effectively transfer heat to the heat exchanger.
Regarding claim 2, Terano discloses the thermally conductive material (powder material as disclosed in claim 1 in view of Landfors) is contained within an exterior enclosure (e.g., within enclosure 34, 35, 36) in which the cap sealing electric inductor (e.g., 31 with core 32) is encased and the heat exchanger array 40 is in the indirect heat transfer contact with the thermally conductive material (38, 39) via a thermally conductive section of the exterior powder enclosure (e.g., cover plate 35).
Landfors further discloses the powder material 35 of claim 1 to be magnesium oxide (column 3, lines 50-55, Fig. 3).
Regarding claim 3, Terano discloses the exterior enclosure further comprises the non-metallic thermally conductive enclosure (e.g., 34, 36) conforming to the outer surface area of the cap sealing electric inductor (e.g., inductor comprising coil 31 with core 32).
Regarding claim 4, Terano discloses the thermally conductive material is contained within an exterior enclosure (34, 36) in which the cap sealing electric inductor (coil 31 with core 32) is encased and a heat absorbing element (e.g., 42, column 4, lines 50-52) of the heat exchanger array 40 comprises a section of the exterior enclosure in direct heat transfer contact with the thermally conductive material 38 (e.g., with the option of layer 35 not used) in the exterior powder enclosure.
Landfors further discloses the powder material 35 of claim 1 to be magnesium oxide (column 3, lines 50-55, Fig. 3).
Regarding claim 5, Terano discloses the exterior enclosure (34, 36, column 3, lines 53-67) further comprises the non-metallic thermally conductive enclosure conforming to the outer surface area of the cap sealing electric inductor (e.g., coil 31 with core 32, column 3, lines 31-35).
Regarding claim 8, Landfors discloses the thermally conductive powder 35 comprises a magnesium oxide composition [Col. 3, Lines 50-55, Fig. 3].
Regarding claim 9, Terano discloses the cap sealing electric inductor (comprising coil 31 and core 32) is formed from one or more litz wires (e.g., coil 31 is formed from litz wire, column 3, lines 35-37).
Regarding claim 10, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.
Regarding claim 11, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.
Regarding claim 18, Terano discloses a cap sealing electric inductor assembly (e.g., 20, column 2, lines 55-60, Fig. 1-6) comprising:
a cap sealing electric inductor (e.g., 31 with core 32, column 3, lines 32-33, Fig. 3-6);
a thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b))  configured for encasing the cap sealing electric inductor either by a direct contact of the thermally conductive material 39 with the an outer surface area of the cap sealing electric inductor 31 or by an indirect contact with the thermally conductive material 38 (core 32 in between) in a non-metallic thermally conductive enclosure (e.g., 34, 36, column 3, lines 53-67, Fig. 3) conforming to the outer surface area of the cap sealing electric inductor (e.g., thermal conductive material 39 on coil 31 or thermally conductive material 38 on outer surface of core 32 with inductor 31); and
a heat exchanger array (e.g., 40, column 4, lines 35-39, Figure 3, 8) either in a direct heat transfer contact (e.g., portion 42 directly in contact with thermally conductive material 38 without the use of plate 35, column 4, lines 23-24) or an indirect heat transfer contact (e.g., indirect contact with material 38 if plate 35 is used) with the thermally conductive material, the heat exchanger array configured to transfer heat generated by an electrical operation of the cap sealing inductor from the thermally conductive material to ambient (column 4, lines 60-62).
Terano discloses the instant claimed invention discussed above except for the thermally conductive material is a magnesium oxide powder composition having a thermal conductivity greater than 30 W/m*K.
Landfors discloses a thermally conductive powder 35 is magnesium oxide powder composition (column 3, lines 50-55, Fig. 3) in direct contact with the surface of coil 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnesium oxide powder composition to embed a coil as taught by Landfors to the cap sealing electric inductor of Terano to provide the coil with electrically insulating material having a high thermal conductivity and have the flexibility to conform with the shape of the enclosure for an efficient heat transfer.
Kurokawa discloses a thermally conductive material is made of magnesium oxide having a thermal conductivity greater than 30 W/m*K [Col. 4, Lines 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermally conductive material is magnetic oxide having a thermal conductivity greater than 30 W/m*K as taught by Kurokawa to the structure of Terano in view of Landfors to provide the coil device with an insulating material that has a high thermal conductivity to effectively transfer heat to the heat exchanger.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terano [U.S. Patent No. 6713735] in view of Landfors [U.S. Patent No. 4251713], Kurokawa [U.S. Patent No. 5455457] and McGhee et al. [U.S. Patent No. 3405066].
Regarding claim 12, Terano discloses an inductor (e.g., 31 with core 32, column 3, lines 32-33, Fig. 3-6);
a thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b))  configured for encasing the inductor either by a direct contact of the thermally conductive material 39 with the an outer surface area of the inductor 31 or by an indirect contact with the thermally conductive material 38 (core 32 in between) in a non-metallic thermally conductive enclosure (e.g., 34, 36, column 3, lines 53-67, Fig. 3) conforming to the outer surface area of the inductor (e.g., thermal conductive material 39 on coil 31 or thermally conductive material 38 on outer surface of core 32 with inductor 31); and
a heat exchanger array (e.g., 40, column 4, lines 35-39, Figure 3, 8) either in a direct heat transfer contact (e.g., portion 42 directly in contact with thermally conductive material 38 without the use of plate 35, column 4, lines 23-24) or an indirect heat transfer contact (e.g., indirect contact with material 38 if plate 35 is used) with the thermally conductive material, the heat exchanger array configured to transfer heat generated by an electrical operation of the inductor from the thermally conductive material to ambient (column 4, lines 60-62).
Terano discloses the instant claimed invention discussed above except for an explicit disclosure that the inductor is an electric power transformer, the thermally conductive material is powder having a thermal conductivity greater than 30 W/m*K.
However, Terano discloses that the inductor 31 can be two or more inductors arranged with the core 32 to suit any particular application (column 3, lines 44-46).
Landfors discloses a thermally conductive powder 35 (e.g., magnesium oxide, column 3, lines 50-55, Fig. 3) in direct contact with the surface of coil 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to embed a coil as taught by Landfors to the cap sealing electric inductor of Terano to provide the coil with electrically insulating material having a high thermal conductivity and have the flexibility to conform with the shape of the enclosure for an efficient heat transfer.
Kurokawa discloses a thermally conductive material (e.g., magnesium oxide) having a thermal conductivity greater than 30 W/m*K [Col. 4, Lines 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermally conductive material having a thermal conductivity greater than 30 W/m*K as taught by Kurokawa to the structure of Terano in view of Landfors to provide the coil device with an insulating material that has a high thermal conductivity to effectively transfer heat to the heat exchanger.
McGhee discloses electric power transformers (column 1, lines 24-26) using thermally conductive materials (i.e., magnesium oxide, column 2, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have power transformers use thermally conductive materials as taught by McGhee to the inductor structure of Terano in view of Landfors and Kurokawa to provide transformers with an improved thermal characteristic of the dielectrics for dissipating heat particularly on large capacity power transformers.
Regarding claim 13, Terano discloses the electric inductor (comprising coil 31 and core 32) is formed from one or more litz wires (e.g., coil 31 is formed from litz wire, column 3, lines 35-37).
Regarding claim 14, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.
Regarding claim 15, Terano discloses multiple strands in the one or more litz wires (column 3, lines 35-40).
Terano discloses the instant claimed invention discussed above except for an electrical insulation between each of multiple strands in the one or more litz wires is formed by the thermally conductive powder.
Landfors discloses electrical insulation formed of thermally conductive powder 35 insulating coil turns of coil 34 with thermally conductive powder 35 from enclosing sheet 33 (column 3, lines 50-55, Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thermally conductive powder to insulate coil as taught by Landfors to form insulation between each of multiple strands in the one or more litz wires of Terano to provide the coil device with heat absorbing insulation between litz wires for an efficient heat transfer to effectively satisfy the operation of the cap sealing device.
Regarding claim 16, Landfors discloses the thermally conductive powder 35 comprises a magnesium oxide composition [Col. 3, Lines 50-55, Fig. 3].

Response to Arguments
Applicant's argument filed 29 September 2022 have been fully considered but they are not persuasive. 
The Applicant argues that one skilled in the art would not look to Landfors for support of use of a powder thermally conductive material where a powder composition is used for thermal transfer of heat from a resistive heating coil in a diffusion pump where the heat is transferred in a diffusion pump to vaporize a fluid in the diffusion pump whereas in claim 1 a heat exchanger array is configured to transfer heat generated by an electrical operation of the cap sealing electric inductor from the thermally conductive powder to ambient. The Applicant further claim that the thermally conductive powder configured to withstand cracking during heat transfer.
The primary reference, Terano, discloses an induction foil cap sealer that utilizes thermally conductive material as required in claim 1. The thermally conductive material (e.g., 38, 39, column 4, lines 5-11, Fig. 3, 7(b)) is configured for encasing the cap sealing electric inductor 20 (on coil 31 in particular) either by a direct contact of the thermally conductive material 39 with the an outer surface area of the cap sealing electric inductor coil 31 or by an indirect contact with the thermally conductive material 38 (core 32 in between) in a non-metallic thermally conductive enclosure (e.g., 34, 36, column 3, lines 53-67, Fig. 3) conforming to the outer surface area of the cap sealing electric inductor assembly 20.
Landfors teaches the use of thermally conductive powder 35 of high thermal conductivity and good insulating property (column 3, lines 50-55) to conduct heat from a heat source e.g., 34. The Applicant argues that it is a resistive heating coil. 
The heating coil 34, regardless of being resistive,  is a heat source where thermally conductive powder like magnesium oxide plays an important role in heat transmission. The cap sealing inductor coil 31 of Terano as well as the cap sealing inductor 12 of the Applicant has resistive properties, which by application causes generation of heat. Therefore, it would have been obvious that a person of ordinary skill in the art would use the magnesium oxide powder of Landfors to the cap sealing inductor of Terano for efficiently transmitting heat by conforming to the shape of the inductor and heat exchange device, since powder can reach tight spaces, to draw or transfer heat efficiently.
Landfors further discloses the thermally conductive powder 35 (column 3, lines 50-55) in direct contact with the surface of coil 34 and thermally conductive powder 35 is configured to withstand cracking during heat transfer (e.g., the powder 35 is able to withstand temperature of 1500 ◦F or higher inside a sheath 33 that is pressed against a metal surface for an efficient transfer of heat, see column 4, lines 1-8, 46-47 and 55-58, Fig. 3). The powder 35 can therefore withstand cracking during heat transfer even with compressing force acting on it.
With regards to Kurokawa, the Applicant argues that the magnesium oxide of Kurokawa is in a solid state and not a powder. The Examiner explains that the magnesium oxide of Kurokawa, regardless of being solid, still have the thermal conductivity of being magnesium oxide. 
The Applicant also argues that McGhee teaches a fluid or solid dielectric material being combined with a powder thermally conductive material, such as a magnesium oxide powder, to form a hybrid dielectric-thermally conductive composition that does not include powders as recited in claim 12. 
Claim 12 is rejected mainly as being unpatentable over Terano in view of Landfors and Kurokawa, which is explained above. McGhee further teaches that magnesium oxide is an important component in a thermally conductive material (even not in powder form) that can be used significantly in dissipating heat in electric transformer assembly as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837 


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837